813 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Edward MUNNINGS, Appellant,v.STATE OF MARYLAND--GEM, Appellee.
No. 85-7057.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1986.Decided Nov. 25, 1986.

Before RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
Gene Edward Munnings, appellant pro se.
Stephen D. Sachs, Attorney General for Appellee.
PER CURIAM:


1
On rehearing on the panel's own motion, we vacate our earlier decision in this case.  A clerical error resulted in the transposition of the parties and district court docket number, identified on the cover sheet of the opinion originally entered in this case, with those in No. 85-7058.  On reconsideration of No. 85-7057, however, we reach the same conclusion that the habeas corpus petition is without merit.


2
Accordingly, as our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.  A certificate of probable cause to appeal is denied, and we dismiss the appeal on the reasoning of the district court.  Munnings v. State of Maryland-GEM, C/A No. JFM-84-667 (D.Md., October 23, 1985).